                                 UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                   Plaintiff                                   Case No. 6:20-cv-651


                   v.                                          JURY TRIAL DEMANDED


     LYFT, INC.,

                   Defendant


                 FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         GreatGigz Solutions, LLC (“Plaintiff”) hereby files this First Amended Complaint for Patent

Infringement against Lyft, Inc. (“Lyft” or “Defendant”), and alleges, on information and belief, as follows:

                                                THE PARTIES

1.       GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws of

         the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West

         Palm Beach, Florida 33401.

2.       On information and belief, Lyft, Inc. is a foreign for-profit corporation organized and existing

         under the laws of the State of Delaware, with a principal place of business in the State of California.

         Lyft may be served through its registered agent in the State of Texas at CT Corporation System,

         1999 Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief, Lyft sells and

         offers to sell products and services throughout the State of Texas, including in this judicial District,

         and introduces services via its infringing systems into the stream of commerce knowing and

         intending that they would be extensively used in the State of Texas and in this judicial District.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                                1
       On information and belief, Lyft specifically targets customers in the State of Texas and in this

       judicial District.

                                      JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.     This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

       business contacts with the State of Texas. Defendant directly conducts business extensively

       throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

       advertising (including the provision of interactive web pages and Mobile Applications) its services

       in the State of Texas and in this District. Defendant has purposefully and voluntarily made its

       infringing systems available to residents of this District and into the stream of commerce with the

       intention and expectation that they will be purchased and used by consumers in this District. On

       information and belief, Lyft: (i) employs more than 2 Million Independent Contractors; (ii) has

       completed more than 1 Billion rides; (iii) claims a 30% market share in the United States; and (iv)

       is valued at nearly $10 Billion. See https://www.businessofapps.com/data/lyft-statistics/. 1

5.     On information and belief, Lyft maintain a substantial and continuous business presence in this

       District, including an ongoing presence in Austin, Texas at 1021 East 7th Street, Suite 101, 78702.

       In addition, on information and belief, Lyft maintains multiple Lyft Drivers Centers in this District

       which, on information and belief, are locations at which it provides services to Lyft Drivers. See

       below. The Lyft Drivers Centers are located in this District, at 6375 US Highway 290, Austin,

       Texas 78723, and at 8610 Broadway Street, Suite 260, San Antonio, Texas 78217. See below.




1
 All references to Internet content, unless noted otherwise, are cited as of July 16, 2020, and as accessed
from a location in the State of Texas.


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           2
See Google Map Image of Lyft Business Presence at 1021 East 7th Street, Suite 101, Austin, Texas.




See Lyft Hub Locator, at https://www.lyft.com/hub/hours/texas.




See Lyft Hub Locator, at https://www.lyft.com/hub/hours/texas.


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                     3
6.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that Lyft has

     283 employees residing in the Austin, Texas area and within this District.         See Lyft corporate

     profile page on LinkedIn.com, which lists the location of Lyft employees worldwide, and

     specifically lists 283 such individual employees in the Austin, Texas area.             Among those

     employees are upper level individuals holding the following titles: (i) Operations Manager; (ii)

     Senior Manager; (iii) Regional Fleet Manager; (iv) Operations Lead; (v) Data Scientist; (vi) Fleet

     Operations Lead; and (vii) Analytics / Fraud, Risk & Strategy.             In addition to Austin, on

     information and belief, Lyft employs 139 individuals in San Antonio, 25 in Killeen/Temple, 19 in

     El Paso, and 14 in Waco, all of which are located in this judicial District.                        See

     https://www.linkedin.com/company/lyft/people/?facetGeoRegion=us%3A64&keywords=texas.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            4
7.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

      1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established business

      presence in this District.

                                         PATENTS-IN-SUIT

8.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the ’000

      Patent”) (hereinafter collectively referred to as “the GGS Patents”).

9.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

10.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

11.   The GGS Patents each include numerous claims defining distinct inventions.

12.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the priority

      date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

13.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision in

      Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

14.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           5
15.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job search

      request, a processing device for processing information regarding the job search request upon a

      detection of an occurrence of a searching event, wherein the processing device utilizes information

      regarding the at least one of a job opening, a position, an assignment, a contract, and a project,

      stored in the memory device, and further wherein the processing device generates a message

      containing information regarding at least one of a job opening, a position, an assignment, a

      contract, and a project, wherein the message is responsive to the job search request, and a

      transmitter for transmitting the message to a communication device associated with an individual

      in real-time. See Abstract, ’194 Patent.

16.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic report,

      industry-specific news, an event which creates an to fill a position, or an event which creates an

      interest to seek a position, and generates a message, containing the information regarding a job

      opening, position, assignment, contract, or project, responsive to the job search request or inquiry,

      and a transmitter which transmits the message to a communication device associated with an

      individual. See Abstract, ’086 Patent.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          6
17.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the apparatus

      in response to the job search request; a receiver for receiving the message; and a display for

      displaying at least some of the information contained in the message. See Abstract, ’864 Patent.

18.   The ’000 Patent relates generally to an apparatus, including a memory which stores work schedule

      information or scheduling information for an employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; a receiver which receives a first request to obtain work

      schedule information or scheduling information for the employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer, and the first request is received from a

      first communication device; a processing device, specially programmed for processing

      information contained in the first request, generates a first message containing the work schedule

      or scheduling information for the employer, hiring entity, individual, independent contractor,

      temporary worker, or freelancer; and a transmitter for transmitting the first message to the first

      communication device or to a second communication device. The apparatus processes information

      in a second request. Information contained in the second request is based on the work schedule

      information or the scheduling information contained in the first message. See Abstract, ’000

      Patent.

19.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Lyft.com was still several years away.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           7
20.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or abstract

      ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous now

      (and, as a result, are widely infringed), the specific combinations of elements, as recited in the

      claims, was not conventional or routine at the time of the invention.

21.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

22.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in improved

      functionality of the claimed systems and represent technological improvements to the operation of

      computers.

23.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to one

      another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great expense.”

      ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the state of the

      art, and provide substantial cost savings to all parties. As explained, as of the date of invention,




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            8
      “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, can be costly and can lead to job search efforts and/or recruitment efforts

      which may be limited in breadth and/or scope by the personal and/or individual contacts,

      limitations and/or constraints associated with the employment agency, recruiter, so-called

      ‘headhunter’, employment and/or career consultant, temporary employment agency, personal

      agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-55.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be constrained

      by limited personal contacts, geographical constraints, monetary constraints, and/or time

      constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the resources

      to conduct their own respective job searching efforts or recruitment efforts. The enlistment of

      employment agencies, recruiters, so-called ‘headhunters’, employment and/or career consultants,

      temporary employment agencies, personal agents, personal managers, and/or other intermediaries,

      may not be sufficient to overcome these limitations and/or constraints, particularly, if the

      respective employment agency or agencies, recruiter(s), so-called ‘headhunter(s)’, employment

      and/or career consultant(s), temporary employment agency or agencies, personal agent(s), personal

      manager(s) and/or other intermediary or intermediaries, are working with similar limitations

      and/or constraints.” Id. at 2:26-42. As such, the inventions as claimed provide non-conventional




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        9
      solutions to the conventional problems of the day because the need for extensive personal contacts

      and geographical proximity are overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered more

      difficult in instances when additional information may be requested by one or by both of the parties

      concerning a counterpart. This typically results in time delays and/or additional expense to the

      party having to comply with such a request.” Id. at 2:43-48. As such, the inventions as claimed

      provide non-conventional solutions to the conventional problems of the day because the need for

      time-consuming delays is overcome.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and effort,

      and/or when the parties are not properly informed as to the needs and/or demands of a counterpart.

      The needs and/or demands can include job description, job needs, project description, assignment

      description, salary, compensation, and/or other related information. The failure to pre-screen the

      parties and/or to conduct a dialog and/or initiate interviews and/or discussions when the parties

      may be so far apart regarding their respective needs, requests and/or expectations, for example,

      those involving job duties and/or salary, can result in wasted time and effort.” Id. at 2:49-61. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the associated time and effort are reduced, resulting in more efficient processes

      and cost savings for all involved.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          10
27.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job search

      and/or recruitment effort.     In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process. Sometimes,

      it may be desirable for an individual, an employer and/or hiring entity, to retain at least some level

      of confidentiality and/or anonymity further into the job search and/or recruitment process. In this

      manner, at least some confidentiality and/or anonymity can be preserved, especially if a deal

      between the parties is not ultimately reached.” Id. at 2:62-3:8. As such, the inventions as claimed

      provide non-conventional solutions to the conventional problems of the day because the need for

      confidentiality in the process is enhanced. See id. at 6:59-65.

28.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

29.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          11
30.   After conducting a search for prior art during the examination of the ’194 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor; (iii)

      5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768, 11/1999,

      McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001, Callen et

      al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x) 6,381,592,

      4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

31.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is presumed

      that Examiner Colby used his or her knowledge of the art when examining the claims. K/S Himpp

      v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Colby has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002).

32.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster, and

      CareerBuilder.

33.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        12
34.   After conducting a search for prior art during the examination of the ’086 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et al.; (iii)

      5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v) 6,381,592,

      4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003, Bukow; (viii)

      6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991, 12/2006, Suzuki

      et al.; and (xi) 2003/020531, 6/2003, Parker.

35.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

36.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and IBM.

37.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

38.   After conducting a search for prior art during the examination of the ’864 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          13
      during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii) 5,832,497,

      11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi) 5,884,272,

      3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000, Hollingsworth;

      (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi) 6.381,592, 4/2002,

      Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv) 6,409,514, 6/2002,

      Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman; (xvii) 6,873,964,

      3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347, 12/2007, Joao; (xx)

      7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.; (xxii) 2002/0002476 A1,

      1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv) 2005/0010467 A1,

      1/2005, Dietz.

39.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

40.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster, HP,

      CareerBuilder, Microsoft, LinkedIn, and General Electric.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        14
41.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

42.   After conducting a search for prior art during the examination of the ’000 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii) 6,370,510,

      4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and (vi)

      2002/0120532 A1, 8/2002, McGovern.

43.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

44.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP, Yahoo!, Xerox,

      Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

45.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        15
      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).

                            THE ACCUSED INSTRUMENTALITIES

46.   On information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the Lyft website and its ancillary sites, including its various Mobile Applications

      (including Lyft for Riders and Lyft Driver), in the United States. The Lyft apparatus comprises

      servers, hardware, software, and a collection of related and/or linked web pages and Mobile

      Applications for providing job search and/or recruitment services to individuals (including riders,

      job seekers, contractors, and employers) in the United States. The Lyft system comprises an

      apparatus with multiple interconnected infrastructures that infringe the Asserted Patents. The

      public-facing aspect of the Lyft apparatus is the Lyft website, which is available at www.lyft.com,

      together with the associated Lyft Mobile Applications for Riders and Drivers, respectively.

      Collectively, all of the foregoing comprises the “Accused Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

47.   Plaintiff incorporates the above paragraphs by reference.

48.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

49.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         16
50.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 1 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale the

      Accused Instrumentalities.

51.   The Accused Instrumentalities comprise an apparatus for providing recruitment information. The

      infringing apparatus comprises servers, hardware, software, and a collection of related and/or

      linked web pages and mobile applications for providing recruitment information and services to

      individuals (including riders, job seekers, contractors, and employers) in the United States. The

      apparatus comprises a memory device, a processing device, and a transmitter. On information and

      belief, the Accused Instrumentalities comprise an apparatus built on the Amazon Web Services

      Platform, which is itself comprised of a multitude of components including the Lyft Multimodal

      Platform, Backend Platform Systems, Financial Applications, and the Lyft Website. Further on

      information and belief, the Lyft Platform relies on the Amazon DynamoDB, which is a database

      for delivering high performance at scale. Still further, on information and belief, Lyft leverages

      the Amazon Elastic Container Service for Kubernetes, and Amazon Lambda.                         See

      https://www.businesswire.com/news/home/20190226005070/en/Lyft-All-In-AWS.

52.   On information and belief, the infringing Lyft apparatus further comprises a data lake on the

      Amazon Simple Storage Service (Amazon S3), which leverages Amazon Redshift to analyze the

      vast amount of data Lyft stores on the Cloud. Id. On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including but

      not limited to multiple data centers, including Amazon Web Services data centers located across

      the United States.

53.   On information and belief, the infringing Lyft apparatus maintains and stores in memory real-time

      data with respect to the location of available (and soon-to-be available) Independent Contractors




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        17
     (e.g., the drivers); the data includes at least information concerning the vehicle and present

     occupancy/capacity. See, e.g., Fig. 1. On information and belief, the Lyft apparatus further

     maintains and stores in memory real-time data concerning the location and needs of the hiring

     entity or employer (e.g., the rider). See, e.g., Fig. 1. On information and belief, the infringing Lyft

     apparatus further filters all Independent Contractors by their respective GPS locations and

     capacities relative to the needs and location of the hiring entity (e.g., the rider) in real-time; riders

     are then related to the most appropriate Independent Contractors. See, e.g., Fig. 1. On information

     and belief, this “pairing” process is further informed by the estimated arrival time of the driver, as

     well as the mutual driver and rider preferences.                     See, e.g., Fig. 1; see also

     https://help.lyft.com/hc/en-us/articles/115012926847-How-drivers-and-passengers-are-paired.




                                               FIGURE 1


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            18
See Lyft Passenger Tutorial, available at: https://www.youtube.com/watch?v=j0RDMLcmOgU.

54.   On information end belief, the infringing Lyft apparatus processes the relevant information as

      noted above in order to approximate arrival times, and delivers job notifications from a transmitter

      out to the Independent Contractors (electronically delivered to the mobile applications of the

      Independent Contractors) in order of priority until the opportunity is accepted. See, e.g., Figs. 1

      and 2. Drivers are able to perform job search queries by going into “Driver Mode” to “Go Online”

      as an available contractor for hire.




                                              FIGURE 2

See How to Use Lyft Driver App Tutorial, at: https://www.youtube.com/watch?v=a8n2--HlzDU.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        19
See also, Every Feature in Lyft Apps Explained, at https://www.ridesharingdriver.com/lyft-driver-and-

passenger-app-features-explained/.

55.    On information and belief, the infringing Lyft apparatus comprises a multitude of databases to

       store the pertinent data, all of which are based on the Amazon Web Services Platform. On

       information and belief, the Lyft Accused Instrumentalities comprise multiple data centers housing

       memory devices, processing devices, receivers, and transmitters. On information and belief, such

       data centers are located Worldwide.         See above; see also https://aws.amazon.com/about-

       aws/global-infrastructure/.

56.    As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities comprise a memory device,

       which stores information regarding at least job openings, positions, assignments, and/or projects,

       which take the form of ride requests from users of the Lyft apparatus. Further, the infringing Lyft

       apparatus stores information regarding job search requests, which take the form of driver

       availability data and request polling from such drivers. The infringing memory device, as

       described above, and on information and belief, is built on the Amazon Web Services Platform

       and comprises multiple data centers housing servers (i.e., memory devices, processing devices,

       receivers, and transmitters). On information and belief, as described above (see ¶¶ 51-55) such

       data centers are located Worldwide.

57.    As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities comprise servers located at

       data centers across the United States which include processors (i.e., “processing devices”). On

       information and belief, such processors are programmed to processes the information concerning

       the job search request in real-time (i.e., “upon a detection of an occurrence of a searching event”),

       using the ride request information as provided by the employer or hiring entity (i.e., the ride

       requestor). Each such request is an advertised job opening, position, assignment, contract, and/or




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          20
      project, which the individual Independent Contractor drivers can accept or decline, following

      receipt of a message (which is generated by the processing device and electronically transmitted

      to the mobile application of the Independent Contractor from the Lyft transmitter) in real-time

      concerning the available assignment via the Lyft Mobile Application for Drivers.

58.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in this United States, and such apparatus directly performs all functionality as claimed.

59.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the ’194

      Patent.

60.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

61.   Defendant has been on notice of its infringement of the ‘194 Patent at least as early as the date

      upon it received service of the Original Complaint in this matter. As such, to the extent Defendant

      continues its infringing activity post-notice, then all such activity is necessarily willful and

      deliberate.

62.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

63.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

      pursuant to 35 U.S.C. § 284.

                                            COUNT II
                              Infringement of U.S. Patent No. 7,490,086

64.   Plaintiff incorporates the above paragraphs by reference.



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          21
65.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

66.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

67.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale the

      Accused Instrumentalities.

68.   As described above (see ¶ 51), the Accused Instrumentalities comprise an apparatus for providing

      recruitment information. The infringing apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing recruitment

      information and services to individuals (including riders, job seekers, contractors, and employers)

      in the United States. The apparatus comprises a memory device, a processing device, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus built

      on the Amazon Web Services Platform, which is itself comprised of a multitude of components

      including the Lyft Multimodal Platform, Backend Platform Systems, Financial Applications, and

      the Lyft Website. Further on information and belief, the Lyft Platform relies on the Amazon

      DynamoDB, which is a database for delivering high performance at scale. Still further, on

      information and belief, Lyft leverages the Amazon Elastic Container Service for Kubernetes, and

      Amazon Lambda.

69.   As described above (see ¶ 52), and on information and belief, the infringing Lyft apparatus further

      comprises a data lake on the Amazon Simple Storage Service (Amazon S3), which leverages

      Amazon Redshift to analyze the vast amount of data Lyft stores on the Cloud. On information and

      belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         22
      infrastructures, including but not limited to multiple data centers, including Amazon Web Services

      data centers located across the United States. See above.

70.   As described above (see ¶ 53), and on information and belief, the infringing Lyft apparatus

      maintains and stores in memory real-time data with respect to the location of available (and soon-

      to-be available) Independent Contractors (i.e., the drivers); the data includes at least information

      concerning the vehicle and present occupancy/capacity. On information and belief, the Lyft

      apparatus further maintains and stores in memory real-time data concerning the location and needs

      of the hiring entity or employer (i.e., the rider). On information and belief, the infringing Lyft

      apparatus further filters all Independent Contractors by their respective GPS locations and

      capacities relative to the needs and location of the hiring entity (rider) in real-time; riders are then

      related to the most appropriate Independent Contractors. On information and belief, this “pairing”

      process is further informed by the estimated arrival time of the driver, as well as the mutual driver

      and rider preferences.

71.   As described above (see ¶ 54), and on information end belief, the infringing Lyft apparatus

      processes the relevant information as noted above in order to approximate arrival times, and

      delivers job notifications out to the Independent Contractors in order of priority until the

      opportunity is accepted. Drivers are able to perform job search queries by going into “Driver

      Mode” to “Go Online” as an available contractor for hire.

72.   As described above (see ¶ 55), and on information and belief, the infringing Lyft apparatus

      comprises a multitude of databases to store the pertinent data, all of which are based on the Amazon

      Web Services Platform. On information and belief, the Lyft Accused Instrumentalities comprise

      multiple data centers housing memory devices, processing devices, receivers, and transmitters. On

      information and belief, such data centers are located Worldwide.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            23
73.   As described above (see ¶ 56), and on information and belief, the Lyft Accused Instrumentalities

      comprise a memory device, which stores information regarding individuals available for applying

      for a job opportunity or hiring need. More specifically, and on information and belief, the Lyft

      memory device stores information concerning drivers who are available and willing to accept

      assignments within the Lyft network. The Lyft Accused Instrumentalities store work schedule

      information for each such driver (independent contractor) by virtue of the driver’s “Online”

      availability, which is indicated via the Lyft Driver Mobile Application and stored in the Lyft

      memory devices. Each such driver, on information and belief, is employed by Lyft as an

      Independent Contractor and is retained by users of the Lyft apparatus to perform specific, defined

      tasks for the benefit of the user.

74.   As described above (see ¶ 57), and on information and belief, the Lyft Accused Instrumentalities

      comprise a processing device which automatically detects searching events, which occur when a

      user of the Lyft apparatus completes a Ride Request. Each such Request comprises a job posting

      for Lyft drivers, and otherwise comprises an event which creates an interest in an individual (the

      driver) to seek and accept the position. On information and belief, information regarding such

      search requests are stored in the Lyft memory devices. On information and belief, the Lyft

      processing device utilizes the information regarding an individual (i.e., the Lyft drivers) stored in

      the memory device in processing the information regarding a recruitment search request or inquiry

      (see, e.g., ¶¶ 53-54).

75.   The Lyft Accused Instrumentalities comprise a processing device which generates a message

      containing information regarding the individual (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location). The message is




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         24
      responsive to the recruitment search request. The message is transmitted to the user (employer or

      hiring entity) via the Lyft Mobile Application or via the Lyft website. See ¶ 57; see also Fig. 3:




                                              FIGURE 3

See Lyft Passenger Tutorial, available at: https://www.youtube.com/watch?v=j0RDMLcmOgU.

76.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in this United States, and such apparatus directly performs all functionality as claimed.

77.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        25
      event less than a reasonable royalty from the date of first infringement to the expiration of the ’086

      Patent.

78.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

79.   Defendant has been on notice of its infringement of the ‘086 Patent at least as early as the date

      upon it received service of the Original Complaint in this matter. As such, to the extent Defendant

      continues its infringing activity post-notice, then all such activity is necessarily willful and

      deliberate.

80.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

81.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

      pursuant to 35 U.S.C. § 284.

                                            COUNT III
                              Infringement of U.S. Patent No. 9,760,864

82.   Plaintiff incorporates the above paragraphs by reference.

83.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

84.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent by

      making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

85.   As described above (see ¶ 51), the Accused Instrumentalities comprise an apparatus for providing

      recruitment information. The infringing apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing recruitment

      information and services to individuals (including riders, job seekers, contractors, and employers)



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          26
      in the United States. The apparatus comprises a memory device, a processing device, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus built

      on the Amazon Web Services Platform, which is itself comprised of a multitude of components

      including the Lyft Multimodal Platform, Backend Platform Systems, Financial Applications, and

      the Lyft Website. Further on information and belief, the Lyft Platform relies on the Amazon

      DynamoDB, which is a database for delivering high performance at scale. Still further, on

      information and belief, Lyft leverages the Amazon Elastic Container Service for Kubernetes, and

      Amazon Lambda.

86.   As described above (see ¶ 52), and on information and belief, the infringing Lyft apparatus further

      comprises a data lake on the Amazon Simple Storage Service (Amazon S3), which leverages

      Amazon Redshift to analyze the vast amount of data Lyft stores on the Cloud. On information and

      belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected

      infrastructures, including but not limited to multiple data centers, including Amazon Web Services

      data centers located across the United States.

87.   As described above (see ¶ 53), and on information and belief, the infringing Lyft apparatus

      maintains and stores in memory real-time data with respect to the location of available (and soon-

      to-be available) Independent Contractors (i.e., the drivers); the data includes at least information

      concerning the vehicle and present occupancy/capacity. On information and belief, the Lyft

      apparatus further maintains and stores in memory real-time data concerning the location and needs

      of the hiring entity or employer (i.e., the rider). On information and belief, the infringing Lyft

      apparatus further filters all Independent Contractors by their respective GPS locations and

      capacities relative to the needs and location of the hiring entity (rider) in real-time; riders are then

      related to the most appropriate Independent Contractors. On information and belief, this “pairing”




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            27
      process is further informed by the estimated arrival time of the driver, as well as the mutual driver

      and rider preferences.

88.   As described above (see ¶ 54), and on information end belief, the infringing Lyft apparatus

      processes the relevant information as noted above in order to approximate arrival times, and

      delivers job notifications out to the Independent Contractors in order of priority until the

      opportunity is accepted. Drivers are able to perform job search queries by going into “Driver

      Mode” to “Go Online” as an available contractor for hire.

89.   As described above (see ¶ 55), and on information and belief, the infringing Lyft apparatus

      comprises a multitude of databases to store the pertinent data, all of which are based on the Amazon

      Web Services Platform. On information and belief, the Lyft Accused Instrumentalities comprise

      multiple data centers housing memory devices, processing devices, receivers, and transmitters. On

      information and belief, such data centers are located Worldwide.

90.   As described above (see ¶ 56), the Lyft Accused Instrumentalities comprise a memory device or

      database, which stores information regarding individuals available for applying for a job

      opportunity or hiring need. More specifically, and on information and belief, the Lyft memory

      device stores information concerning drivers who are available and willing to accept assignments

      within the Lyft network.        Such information comprises work schedule information and/or

      scheduling information for such drivers. The Lyft Accused Instrumentalities store work schedule

      information for each such driver (independent contractor) by virtue of the driver’s “Online”

      availability, which is indicated via the Lyft Driver Mobile Application and stored in the Lyft

      memory devices. Each such driver, on information and belief, is employed by Lyft as an

      Independent Contractor and is retained by users of the Lyft apparatus to perform specific, defined

      tasks for the benefit of the user.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         28
91.   As described above (see ¶ 55), and on information and belief, the Lyft Accused Instrumentalities

      comprise servers (receivers) for receiving a first request from a communication device associated

      with a hiring entity (e.g., the mobile device of a user of the Lyft Mobile App for Riders and/or the

      computing device of the user of the Lyft web page at www.lyft.com). On information and belief,

      when a user seeks to place a Ride Request using the Lyft apparatus, a first request is generated and

      contains information regarding a request to obtain the work schedule information for the known

      available Independent Contractors in order to generate an Estimated Time for Performance and

      populate the mapping function. As described above (see ¶ 54), such first request is processed and

      a first message containing Estimated Time and location information is transmitted by the Lyft

      transmitter to the first communication device (Lyft mobile application). If acceptable, the user has

      the option of placing the formal Request and completing the transaction (i.e., by making a second

      request to engage the services of the available driver).

92.   As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities comprise servers located at

      data centers across the United States which include processors (i.e., “processors”). On information

      and belief, such processors are associated with the public-facing elements of the infringing

      apparatus, including the website at www.uber.com and related mobile applications.                On

      information and belief, such processors are specially programmed to processes and provide job

      search and recruitment information concerning drivers and riders. The processors are programmed

      to process the information concerning the job search request in real-time (i.e., “upon a detection

      of an occurrence of a searching event”), using the ride request information as provided by the

      employer or hiring entity (i.e., the ride requestor). Each such request is an advertised job opening,

      position, assignment, contract, and/or project, which the individual Independent Contractor drivers

      can accept or decline, following receipt of a message (which is generated by the processing device




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         29
      and electronically transmitted over the Internet or World Wide Web to the mobile application of

      the Independent Contractor from the Lyft transmitter) in real-time concerning the available

      assignment via the Lyft Mobile Application for Drivers.

93.   On information and belief, when a user completes a formal Ride Request using the Lyft Accused

      Instrumentalities, the Request comprises a Second Request to engage and obtain the Lyft

      Independent Contractor in the vicinity, and to thereafter complete the ride transaction. On

      information and belief, the Independent Contractor Drivers are notified via “push notification”

      (i.e., via a “second message”) when a new ride opportunity is available, based on their proximity

      and capacity. The “second message” contains information regarding the second request, and is

      transmitted to a second communication device (i.e., the Lyft mobile application for drivers)

      associated with the Independent Contractor. If the initial driver does not timely respond by

      accepting the position, it is passed to the next available driver for consideration. Ultimately, the

      Second Request is confirmed, and the user is then provided with arrival information, including

      driver and vehicle data in real-time.

94.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in this United States, and such apparatus directly performs all functionality as claimed.

95.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the ’864

      Patent.

96.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          30
       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

97.    Defendant has been on notice of its infringement of the ’864 Patent at least as early as the date

       upon it received service of the Original Complaint in this matter.

98.    Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

       pursuant to 35 U.S.C. § 284.

99.    Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                              COUNT IV
                               Infringement of U.S. Patent No. 10,096,000

100.   Plaintiff incorporates the above paragraphs by reference.

101.   On information and belief, Defendant owns and controls the operation of the Accused

       Instrumentalities and generates substantial financial revenues therefrom.

102.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent by

       making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

103.   As described above (see ¶ 51), the Accused Instrumentalities comprise an apparatus for providing

       recruitment information. The infringing apparatus comprises servers, hardware, software, and a

       collection of related and/or linked web pages and mobile applications for providing recruitment

       information and services to individuals (including riders, job seekers, contractors, and employers)

       in the United States. The apparatus comprises a memory device, a processing device, and a

       transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus built

       on the Amazon Web Services Platform, which is itself comprised of a multitude of components

       including the Lyft Multimodal Platform, Backend Platform Systems, Financial Applications, and

       the Lyft Website. Further on information and belief, the Lyft Platform relies on the Amazon

       DynamoDB, which is a database for delivering high performance at scale. Still further, on



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        31
       information and belief, Lyft leverages the Amazon Elastic Container Service for Kubernetes, and

       Amazon Lambda.

104.   As described above (see ¶ 52), and on information and belief, the infringing Lyft apparatus further

       comprises a data lake on the Amazon Simple Storage Service (Amazon S3), which leverages

       Amazon Redshift to analyze the vast amount of data Lyft stores on the Cloud. On information and

       belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected

       infrastructures, including but not limited to multiple data centers, including Amazon Web Services

       data centers located across the United States.

105.   As described above (see ¶ 53), and on information and belief, the infringing Lyft apparatus

       maintains and stores in memory real-time data with respect to the location of available (and soon-

       to-be available) Independent Contractors (i.e., the drivers); the data includes at least information

       concerning the vehicle and present occupancy/capacity. On information and belief, the Lyft

       apparatus further maintains and stores in memory real-time data concerning the location and needs

       of the hiring entity or employer (i.e., the rider). On information and belief, the infringing Lyft

       apparatus further filters all Independent Contractors by their respective GPS locations and

       capacities relative to the needs and location of the hiring entity (rider) in real-time; riders are then

       related to the most appropriate Independent Contractors. On information and belief, this “pairing”

       process is further informed by the estimated arrival time of the driver, as well as the mutual driver

       and rider preferences.

106.   As described above (see ¶ 54), and on information end belief, the infringing Lyft apparatus

       processes the relevant information as noted above in order to approximate arrival times, and

       delivers job notifications out to the Independent Contractors in order of priority until the




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                             32
       opportunity is accepted. Drivers are able to perform job search queries by going into “Driver

       Mode” to “Go Online” as an available contractor for hire.

107.   As described above (see ¶ 55), and on information and belief, the infringing Lyft apparatus

       comprises a multitude of databases to store the pertinent data, all of which are based on the Amazon

       Web Services Platform. On information and belief, the Lyft Accused Instrumentalities comprise

       multiple data centers housing memory devices, processing devices, receivers, and transmitters. On

       information and belief, such data centers are located Worldwide.

108.   As described above (see ¶ 56), the Lyft Accused Instrumentalities comprise a memory device,

       which stores information regarding individuals available for applying for a job opportunity or

       hiring need. More specifically, and on information and belief, the Lyft memory device stores

       information concerning drivers who are available and willing to accept assignments within the

       Lyft network.     Such information comprises work schedule information and/or scheduling

       information for such drivers. The Lyft Accused Instrumentalities store work schedule information

       for each such driver (independent contractor) by virtue of the driver’s “Online” availability, which

       is indicated via the Lyft Driver Mobile Application and stored in the Lyft memory devices. Each

       such driver, on information and belief, is employed by Lyft as an Independent Contractor and is

       retained by users of the Lyft apparatus to perform specific, defined tasks for the benefit of the user.

109.   As described above (see ¶ 55), and on information and belief, the Lyft Accused Instrumentalities

       comprise servers (receivers) for receiving a first request from a communication device associated

       with a hiring entity (e.g., the mobile device of a user of the Lyft Mobile App for Riders and/or the

       computing device of the user of the Lyft web page at www.lyft.com). On information and belief,

       when a user seeks to place a Ride Request using the Lyft apparatus, a first request is generated and

       contains information regarding a request to obtain the work schedule information for the known




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            33
       available Independent Contractors in order to generate an Estimated Time for Performance and

       populate the mapping function. As described above (see ¶ 54), such first request is processed and

       a first message containing Estimated Time and location information is transmitted by the Lyft

       transmitter to the first communication device (Lyft mobile application). If acceptable, the user has

       the option of placing the formal Request and completing the transaction (i.e., by making a second

       request to engage the services of the available driver). As described above (see ¶¶ 51-55), the Lyft

       Accused Instrumentalities comprise servers located at data centers across the United States which

       include processors (i.e., “processors”). On information and belief, such processors are associated

       with the public-facing elements of the infringing apparatus, including the website at

       www.uber.com and related mobile applications. On information and belief, such processors are

       specially programmed to processes and provide job search and recruitment information concerning

       drivers and riders. The processors are programmed to process the information concerning the job

       search request in real-time (i.e., “upon a detection of an occurrence of a searching event”), using

       the ride request information as provided by the employer or hiring entity (i.e., the ride requestor).

       Each such request is an advertised job opening, position, assignment, contract, and/or project,

       which the individual Independent Contractor drivers can accept or decline, following receipt of a

       message (which is generated by the processing device and electronically transmitted over the

       Internet or World Wide Web to the mobile application of the Independent Contractor from the Lyft

       transmitter) in real-time concerning the available assignment via the Lyft Mobile Application for

       Drivers.

110.   On information and belief, when a user completes a formal Ride Request using the Lyft Accused

       Instrumentalities, the Request comprises a Second Request to engage and obtain the Lyft

       Independent Contractor in the vicinity, and to thereafter complete the ride transaction. On




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          34
       information and belief, the Independent Contractor Drivers are notified via “push notification”

       (i.e., via a “second message”) when a new ride opportunity is available, based on their proximity

       and capacity. The “second message” contains information regarding the second request, and is

       transmitted to a second communication device (i.e., the Lyft mobile application for drivers)

       associated with the Independent Contractor. If the initial driver does not timely respond by

       accepting the position, it is passed to the next available driver for consideration. Ultimately, the

       Second Request is confirmed, and the user is then provided with arrival information, including

       driver and vehicle data in real-time.

111.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

       Defendant in this United States, and such apparatus directly performs all functionality as claimed.

112.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the ’000

       Patent.

113.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

114.   Defendant has been on notice of its infringement of the ‘000 Patent at least as early as the date

       upon it received service of the Original Complaint in this matter.

115.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

       pursuant to 35 U.S.C. § 284.

116.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           35
                                      PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment against

Defendant as follows:

       1.     Declaring that Defendant has infringed each of the Asserted Patents;

       2.     Declaring that Defendant has willfully infringed each of the Asserted Patents;

       3.     Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

              infringement of the Asserted Patents;

       4.     Awarding GreatGigz Solutions, LLC its damages suffered due to Defendant’s willful

              infringement of the Asserted Patents;

       5.     Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       6.     Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       7.     Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                          JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                       36
Dated: November 5, 2020               Respectfully Submitted


                                      /s/ Thomas Fasone III
                                      Thomas Fasone III
                                      Texas Bar No. 00785382
                                      tfasone@ghiplaw.com
                                      M. Scott Fuller
                                      Texas Bar No. 24036607
                                      sfuller@ghiplaw.com

                                      GARTEISER HONEA, PLLC
                                      119 W. Ferguson Street
                                      Tyler, Texas 75702
                                      Telephone: (903) 705-7420
                                      Facsimile: (888) 908-4400


                                      Raymond W. Mort, III
                                      Texas State Bar No. 00791308
                                      raymort@austinlaw.com
                                      THE MORT LAW FIRM, PLLC
                                      100 Congress Ave, Suite 2000
                                      Austin, Texas 78701
                                      Tel/Fax: (512) 865-7950

                                      ATTORNEYS FOR
                                      GREATGIGZ SOLUTIONS, LLC




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                      37
